 Case 20-51078-tnw            Doc 185-6 Filed 03/31/21 Entered 03/31/21 17:32:11                              Desc
                             Exhibit F - Resume of Dr. Tew Page 1 of 3
                                       DS Exhibit F - Resume of Dr. Tew

                                            Bernard V. Tew
                                             910 Aiken Rd.
                                         drtew@earthlink.net
                                      Versailles, Kentucky 40383
                                            (859) 396-5540

Professional Experience
BlueGrass Investment Management, L.L.C.
Lexington, Kentucky
2009-2014
Founder/CEO
  Founded investment management company as 60% owner with $50 million in assets. Developed all LLC
documents including operating agreement, organizational documents, ADV I and ADV II, compliance policies,
investment policies and contracts. Developed and improved volatility based equity products for pension and
arbitrage equity portfolio products. Developed complete investment strategy and managed all asset classes for
pension clients. Asset classes include privately placed short-term debt, privately placed long-term debt, industrial
real estate purchases and sales, private equity, and exchange traded domestic equity. Developed all software
products necessary to implement of the portfolio strategies.

Portfolio Construction Specialist, Convergent Capital Management
Chicago, Illinois
2009-2010
 Designed and used proprietary risk model and portfolio optimization methods to construct portfolio positions for
domestic large capitalization $2 B portfolios. This process includes using only those stocks selected by a large cap
management team and includes their required specifications for sector and industry exposures in the portfolios.
Results of these optimizations to date are an additional 5% of portfolio performance over and above accepted
industry optimization procedures.

Consultant, Barclays Global Investors
San Francisco, California
2006-2008

  Designed, implemented, and managed several quantitative equity hedge funds for Director New Strategies Group
and Director Alpha Strategies of BGI using proprietary minimum variance orthogonal optimization technology with
proprietary risk modeling. These functions included team formulation and functions, software design, and
implementation. Strategies are high frequency and moderate frequency long-short market neutral. Funds trade US
large capitalization stocks.
New York Life Investment Management, L.L.C
New York, New York
2001-2005
Managing Director
  Managed quantitative equity division of NYLIM using proprietary orthogonal optimization technology. Founding
member of Investment Management Committee overseeing $240 billion in AUM with 4 investment management
divisions. Chair of Risk Committee. Directed formation of first hedge product in the NYLIM Complex including
product design, management, and software creation. Beginning with $2 million seed account from the parent grew
AUM to more than $475million while maintaining all long only products, portfolios and clients. Hedge strategy
client base included 55 high net worth and institutions. Long only AUM was $1.68 billion with client base including
950 high net worth and institutional clients in different products including US large capitalization, US small
capitalization, US large value, and large capitalization EAFE. Daily and quarterly performance available on request
including AIMR certification.
 Case 20-51078-tnw            Doc 185-6 Filed 03/31/21 Entered 03/31/21 17:32:11                               Desc
                             Exhibit F - Resume of Dr. Tew Page 2 of 3


QED Investments, L.L.C.
Lexington, Kentucky
1997-2001
Founder/CEO
  Founded investment management company as 88% owner with $100 million in assets. Developed all LLC
documents including operating agreement, organizational documents, ADV I and ADV II, compliance policies,
investment policies and contracts. Developed and improved volatility based equity products for pension and
arbitrage equity portfolio products. Portfolios included S&P500, MidCap, ADR, Large Growth, Large Value, and
Technology. Maintained and extended audited, AIMR standard institutional records for more than 10 years. Client
base included ERISA, high net worth, wrap accounts, and closed-end mutual funds. Managed all client relationships.
Developed all software products necessary to implement the equity portfolio strategies. Developed and implemented
marketing documents and strategy. Successfully guided firm through initial SEC examination. Negotiated sale of
firm to New York Life Investment Management at the end of 2001 with $1.68 billion AUM.
Weiss, Peck, & Greer, L.L.C.
Quantitative Equity Division
New York, New York
1991-1997

Managing Director/Principal / Director of Research/Portfolio Manager
  Developed volatility based pension and arbitrage equity portfolio products designed to outperform the S&P500
industrial index, cash, and the RUSSELL2000 index using equities. Developed all technology and software products
necessary to implement the equity portfolio strategies. Managed all client portfolios using on-line bi-annual
optimization and daily portfolio volatility capture beginning with 1 client in 1992 with $35 million to 46 clients with
assets exceeding $1.475 billion, of which $380 million was personally acquired. Designed, implemented, and
maintained an asset/liability allocation system for a public pension fund with assets of $460 million.


Eden Financial Corporation
Chicago, Illinois
1988 - 1991
Director of Research

  Designed and developed volatility based pension and arbitrage equity portfolio products designed to outperform
the S&P500 industrial index, the MMI index, and the OEX index in long stock and short stock format. Developed
software products necessary to implement the equity portfolio strategies for PC-based trading and all transaction
cost reduction algorithms.
The Kingdom of Morocco
Morocco, Africa
1988 - 1990
Consultant

  Developed and implemented portfolio based equilibrium model for commodity prices in two separate regions of
the kingdom designed to efficiently set commodity prices. Trained local professionals to maintain and update
models.


University of Kentucky
Lexington, Kentucky
1985 - 1988
Assistant Professor, Department of Finance

  Published 35 articles in academic and professional journals with primary emphasis in portfolio estimation
efficiency in traditional and nontraditional markets. Successfully obtained and completed two research grants from
private sources totaling $350,000.00. Consistently ranked in the top 10% of all instructors in the College.
 Case 20-51078-tnw            Doc 185-6 Filed 03/31/21 Entered 03/31/21 17:32:11                            Desc
                             Exhibit F - Resume of Dr. Tew Page 3 of 3




Colorado State University
Fort Collins, Colorado
1984-1985
Assistant Professor, Department of Economics and Finance

 Published 5 articles in academic and professional journals with primary emphasis in portfolio application in
nontraditional markets. Ranked in the top 5% of all instructors in the College.


Education
University of Georgia
Ph.D. – Applied Financial Economics – 1984
Indiana University
M.S.B.A. - Investments and Financial Management - 1978
Purdue University
B.S. - Economics and Finance - 1975

List of Publications
Selected publications:
“Bayesian Portfolio Selection: An Empirical Analysis of the S&P500 Index 1970-1996.” Nicholas G. Polson and
Bernard V. Tew, Journal of Business and Economic Statistics; April 2000;18,2
“The Value of a Blank Check.” Harry M. Markowitz, Donald W. Reid, and Bernard V. Tew, Journal of Portfolio
Management, Summer 1994.
43 other publications, internal white papers, and book chapters furnished on request


Furnished on request.

References
Furnished on request.
